Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 03/10/21. Claims 1, 3, 5, 8, 10, and 13-37 are currently pending in the application, with claims 5, 8, 10, and 17-37 having being withdrawn and claims 2,4, 6-7, 9, and 11-12 having being cancelled.  Accordingly, claims 1, 3, and 13-16 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 102(a)(1) rejection has been fully considered.  Given that applicant has amended the claims to narrow the scope of the invention and requires m to be 1, R3 or R4 to at least be CF3, X to be phenyl, and particular atoms for Y1, Y2, and Y3, such rejection is now moot.  Consequently, the 102(a)(1) rejection of claims 1 and 16 over Santos et al. (WO 2013/119946 A1) is hereby withdrawn.  

Applicant’s arguments with respect to the 103(a) rejection over Santos et al. (WO 2013/119946 A1) have been fully considered.  Applicant argues that the rejection is inter alia haloalkyl (i.e. inclusive of CF3; see paragraphs 0053 and 0129 and pg. 171).  Consequently, one skilled in the art who followed the teachings of Santos et al. would have selected from the limited number of moieties for Z-Y-X-W-V and would have selected the aforementioned moieties which would have rendered obvious the instant invention.  Additionally, the examiner reminds applicant that similar to the instant invention, Santos et al. teach that the compounds of his invention are inhibitors sphingosine kinase enzymatic activity which can inhibit both 

For the foregoing reasons, the 102(a)(1) rejection is withdrawn.  However, the 103 (a) remains proper.   However, in view of applicant’s amendment, the following modified 103 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Santos et al. (WO 2013/119946 A1, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Santos et al. teach long chain base sphingosine kinase inhibitors and pharmaceutical compositions that inhibit sphingosine kinase 1 (SphK1) and sphingosine kinase 2 (Sphk2) enzymes (see abstract).  Santos et al. teach compounds of Formula (I):
	

    PNG
    media_image1.png
    189
    429
    media_image1.png
    Greyscale

R1 is Rd –OR18 and R18 is H=OH; R2 and R3 are H=NH2; V is –NR6 and W is –C(R8R9)- wherein R6 and R8 together form a ring of C5 member ring containing at least one heteroatom selected from N and said ring is optionally substituted by OH and R9 is H; X and Y are absent; and Z is a C6 aryl (inclusive of phenyl) which is optionally substituted by alkoxycycloalkyl, alkyl, alkylaryl, etc.. and trifluoromethyl groups (see pgs. 4-6; i.e. reads on instant formula (I)).  Importantly, Santos et al. teach preferred values 
    PNG
    media_image2.png
    106
    118
    media_image2.png
    Greyscale
; preferred values for Y-X-W include 
    PNG
    media_image3.png
    107
    110
    media_image3.png
    Greyscale
and Z is 

    PNG
    media_image4.png
    136
    226
    media_image4.png
    Greyscale
(see pgs. 7-10).  
Additionally, Santos et al. teach that the compounds can be provided in a pharmaceutical composition along with standard pharmaceutical carriers, fillers, solubilizing agents, and stabilizers known to one skilled in the art (see paragraphs 0053 and 0129). 
                                                                                	
	Santos et al. do not specifically teach that the phenyl ring or X ring contains at least a CF3.

The examiner however contends that because Santos et al. teach Z as a potential aryl moiety that can have a haloalkyl (inclusive of CF3), one skilled in the art who desires to treat diseases mediated by sphingosine 1 phosphate activity would have formulated said compound with a CF3 on the aryl ring and would have had a reasonable expectation of success.  



		
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        

03/19/2021